Title: To James Madison from William C. C. Claiborne, 14 March 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, March 14th. 1808.

The difficulty with respect to the negro’s, who have sought and found an Asylum in the Province of Techus is not adjusted: A translation of Governor Salcedo’s last letter upon the subject, together with a copy of the answer, which I have returned, are herein enclosed, marked A & B.  I also transmit you, the number, names, and valuation of the several fugitive Slaves as stated in writing by their respective owners; Perhaps to my last Communication, Governor Salcedo may return a Satisfactory response; but I am inclined to think, that the wrong will not be remedied, without the interference of the General Government.
It is reported, that the Spaniards propose to recross the Sabine and to resume their former position on the Arroya Honda; but on this subject I have no certain information; I however, think it desirable, that the regular Troops in this quarter, should be considerably augmented since in the event of difficulty with any foreign Power, I am persuaded that Burr and his associates (who for the most part now rendez-vous in this and the Mississippi Territory) would become open enemies.
The Legislature of the Territory is still in session; they have done little and are not likely to do much more; New-Orleans, the seat of faction and Intrigue, is illy calculated for the residence of the Legislative Body; a Resolution has passed the House of Representatives, to remove the seat of Government to a little Village on the Mississippi, about 100 miles above the City, but I fear the measure will not be approved by the Council.
The case of Pedesclaux has been determined in favour of the Executive, and the Records delivered to the person whom I appointed the Keeper of Mortgages; on the question, as to the Clerk of the Superior Court, the Court divided; Judge Lewis adhering to his former decision, and Judge Mathews delivering an opinion, that the right of appointment was under the Ordinance vested in the Governor; Smith therefore will retain his office, unless the third Judge, when appointed shall accord with Judge Mathews  I have the honor to be, Sir, very respectfully yo: mo: obt. Servt.

William C. C. Claiborne

